          Case 5:19-cv-00903-G Document 41 Filed 04/20/20 Page 1 of 2



                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

PATRICK ROTH,                                      )
                                                   )
                     Plaintiff,                    )
                                                   )
vs.                                                )       Case No. CIV-19-903-G
                                                   )
JOHN RICKETTS (BADGE #1126) and                    )
OKLAHOMA CITY, a political                         )
subdivision of the State of Oklahoma,              )
                                                   )
                     Defendants.                   )

                      DEFENDANT RICKETTS’S NOTICE
                 OF SUBPOENA DUCES TECUM TO NON-PARTY

       Pursuant to Fed. R. Civ. P. 45 and LCvR 45.1, Defendant John Ricketts will issue

the below listed subpoena on the date indicated on the subpoena, a copy of which is

attached hereto. Once it is issued, it will not have personal identifiers redacted, but the

attached copy does have them redacted. No testimony will be taken, and the entity to

whom the subpoena is directed is being ordered only to produce the documents or things

for inspections and/or copying:

 NAME AND ADDRESS                                      DATE/TIME/PLACE
 Beaver County Memorial Hospital                       May 11, 2020 at 5:00 p.m.
 Attn: Medical Records                                 Collins, Zorn & Wagner
 212 E 8th St                                          429 N.E. 50th Street
 Beaver, OK 73932                                      Oklahoma City, OK 73105
 Fax #580-625-4212

                                           Respectfully submitted,

                                           s/ Ambre C. Gooch
                                           Ambre C. Gooch, OBA No. 16586
                                           COLLINS, ZORN & WAGNER, P.C.
                                           429 N.E. 50th Street, 2nd Floor
          Case 5:19-cv-00903-G Document 41 Filed 04/20/20 Page 2 of 2



                                         Oklahoma City, OK 73105-1815
                                         Telephone: (405) 524-2070
                                         Facsimile: (405) 524-2078
                                         E-mail: acg@czwlaw.com

                                         ATTORNEYS FOR DEFENDANT JOHN
                                         RICKETTS

                            CERTIFICATE OF SERVICE

       I hereby certify that on April 20, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF System for filing and transmittal of a Notice
of Electronic Filing to the following ECF registrant:

      Eric D. Cotton, email at: eric.cotton@thecottonlawfirm.com
      THE COTTON LAW FIRM, PLLC
      422 E. 2nd Street
      Edmond, OK 73034

      Solomon R. Radner, email at: sradner@excololaw.com,
      kmoore@excololaw.com
      EXCOLO LAW, PLLC
      26700 Lahser Road, Suite 401
      Southfield, MI 48033
      Attorneys for Plaintiff

      Richard N. Mann, email at: Richard.mann@okc.gov
      Sherri R. Katz, email at: sherri.katz@okc.gov
      Katie Goff, email at: Katie.goff@okc.gov
      Dustin Parris, email at: dustin.parris@okc.gov
      The City of Oklahoma City
      Municipal Counselor’s Office
      200 N. Walker Avenue, Suite 400
      Oklahoma City, OK 73102
      Attorneys for Defendant Oklahoma City



                                         s/ Ambre C. Gooch
                                         Ambre C. Gooch
